DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed April 17, 2020. Claims 1 – 15 are currently pending and considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5 – 8, and 10 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 6,892,426 B2), hereinafter Schmidt, in view of Yano (US D646,280 S), hereinafter Yano, and Jo (US 6,101,689), hereinafter Jo.

Claim 1: Schmidt discloses a wireless transceiver (see at least, invention is directed to “wireless transceivers,” Column 1  Line 11) comprising: a body (see at least, “FIG. 1 illustrates the preferred embodiment of an electronic device 100, preferably a transceiver,” Column 2 Lines 45 – 46), a rear surface of the body (see at least, “back surface 104 of the electronic device 100 (FIGS. 1a and 1b),” 
respect to the lower segment 206,” Column 3 Lines 10 – 13).
	Schmidt does not disclose wherein a rear surface of the body has at least one concave surface, However, Yano discloses a similar transceiver (see at least, “FIG. 1 is a front elevational view of a combined remote controller and transceiver,” Description) wherein a rear surface of the body has at least one concave surface (see at least, FIG. 3) interfacing with the at least one convex surface of the clip. Given the disclosure of Yano, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one concave surface on the rear surface of the body of Schmidt to interface with the at least one convex surface on the clip thereby allowing for the advantage of better securement through the mating of the concave and convex surfaces as disclosed by Yano. Schmidt and Yano do not disclose a second pivot joint coupled to the curved arm in a vicinity of a first end of the curved arm; and a pivot plate coupled to the second pivot joint, wherein a front surface of the pivot plate comprises a convex surface that mates with at least a portion of the at least one concave surface when the pivot joint is in a closed position. However, similar to Yano, Jo also discloses the interfacing of concave and convex surfaces to provide for a secure fit (see at least, FIGS. 2 and 3). Jo further discloses a second pivot joint coupled to the curved arm in a vicinity of a first end of the curved arm; and a pivot plate coupled to the second pivot joint, wherein a front surface of the pivot plate comprises a convex surface that mates with at least a portion of the at least one concave surface when the pivot joint is in a closed position (see at least, “Pivoted gripping member 15 is automatically Schmidt and Yano according to the teachings regarding the aforementioned pivoted gripping member of Jo thereby allowing for a secure grip that is improved regardless of thickness.

Claim 3: Schmidt, Yano, and Jo disclose the wireless transceiver of claim 1, wherein at least a portion of the curved arm extends a distance d above a top surface of the pivot plate (see at least, “The upper segment 204 is angled with respect to the lower segment 206 and is located above the pivot point 202,” Schmidt Column 3 Lines 12 – 14).

Claim 5: Schmidt, Yano, and Jo disclose the wireless transceiver of claim 1, wherein the pivot plate further comprises: a compressible pad covering the front surface of the pivot plate (see at least, “Resilient gripping pads 16 and 18 ensure a secure grip, and also help to avoid disfiguring the item,” Jo Column 2 Lines 66 – 67, Jo FIGS. 1 – 3, “The adapter 302 may also have a recess which the notch 208 fits into. The adapter 302 is preferably made of a frictional material which secures the article better than a metal or plastic surface. The adapter 302 can be formed of rubber, foam, neoprene, silicone gel, hard rubber, nylon and the like. The adapter 302 is preferably attached to the clip 300 as shown in FIG. 2b to allow the user to remove the adapter 302 if desired,” Schmidt Column 4 Lines 2 – 9).

Claim 6: Schmidt, Yano, and Jo disclose the wireless transceiver of claim 5, wherein the at least one concave surface is covered with a compressible pad (see at least, “Resilient gripping pads 16 and 18 Jo Column 2 Lines 66 – 67, Jo FIGS. 1 – 3).

Claim 7: Schmidt, Yano, and Jo disclose the wireless transceiver of claim 5, wherein the compressible pad is formed from a compressible rubber material or a compressible foam material (see at least, “Resilient gripping pads 16 and 18 ensure a secure grip, and also help to avoid disfiguring the item,” Jo Column 2 Lines 66 – 67, Jo FIGS. 1 – 3, “The adapter 302 may also have a recess which the notch 208 fits into. The adapter 302 is preferably made of a frictional material which secures the article better than a metal or plastic surface. The adapter 302 can be formed of rubber, foam, neoprene, silicone gel, hard rubber, nylon and the like. The adapter 302 is preferably attached to the clip 300 as shown in FIG. 2b to allow the user to remove the adapter 302 if desired,” Schmidt Column 4 Lines 2 – 9).

Claim 8: Schmidt, Yano, and Jo disclose the wireless transceiver of claim 5, wherein a front surface of the compressible material comprises a textured surface (see at least, “A resilient pad 16 is attached to gripping member 15,” Jo Column 2 Lines 27 – 28, and has a convex textured surface (see at least, Jo FIGS. 1 – 3). 

Claim 10: Schmidt, Yano, and Jo disclose the wireless transceiver of claim 1, wherein the second pivot joint is pivotable in a single dimension (see at least, “Pivoted gripping member 15 is automatically pivoted to maintain a parallel relationship with middle jaw 11, so that it will securely grip the item, regardless of the thickness of the item,” Jo Column 2 Lines 59 – 62, Jo FIGS. 1 – 3).

Claim 11: Schmidt, Yano, and Jo disclose the wireless transceiver of claim 1, wherein a bottom surface of the first end of the curved arm is approximately parallel to the top surface of the body and Schmidt Column 1 Lines 36 – 39, “The lower segment 206 is substantially parallel to a first, back surface 104 of the electronic device 100 (FIGS. 1a and 1b) and 5 attaches the electronic device 100 to an article of clothing worn by a person,” Schmidt Column 3 Lines 3 – 7, “The upper segment 204 is positioned adjacent to a second surface 106 of the electronic device 100, which is substantially perpendicular to the first surface 104,” Schmidt Column 3 Lines 13 – 16, Schmidt FIG. 1b “The pivoted gripping member is automatically maintained in a parallel relationship with the middle jaw, regardless of the thickness of the item,” Jo Column 1 Lines 59 – 62).

Claim 12: Schmidt, Yano, and Jo disclose the wireless transceiver of claim 1, wherein a bottom surface of the first end of the curved arm is approximately parallel to the top surface of the body and approximately perpendicular to the rear surface of the body, and wherein a bottom surface of a second end of the curved arm is approximately perpendicular to the top surface of the body and approximately parallel to the rear surface of the body (see at least, “The first surface is adapted to be worn adjacent to the person and the surface is positioned substantially perpendicular to the first surface,” Schmidt Column 1 Lines 36 – 39, “The lower segment 206 is substantially parallel to a first, back surface 104 of the electronic device 100 (FIGS. 1a and 1b) and 5 attaches the electronic device 100 to an article of clothing worn by a person,” Schmidt Column 3 Lines 3 – 7, “The upper segment 204 is positioned adjacent to a second surface 106 of the electronic device 100, which is substantially perpendicular to the first surface 104,” Schmidt Column 3 Lines 13 – 16, Schmidt FIG. 1b “The pivoted gripping member is Jo Column 1 Lines 59 – 62).

Claim 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, Yano, and Jo in view of Noto (US D719,553 S), hereinafter Noto.

Claim 4: Schmidt, Yano, and Jo disclose the wireless transceiver of claim 1, but do not disclose wherein a second end of the curved arm terminates in a pressing surface of opposite curvature to the curved arm, wherein a top surface of the pressing surface is textured. However, Noto discloses a similar clip and further discloses wherein a second end of the curved arm terminates in a pressing surface of opposite curvature to the curved arm, wherein a top surface of the pressing surface is textured (see at least, Noto FIGS. 1, 2, 4, and 6 – 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned features of Noto by modifying the invention of Schmidt, Yano, and Jo since incorporating the aforementioned features of Noto has the advantage of providing for a slip free pressing surface and ability to easily clasp larger objects.

Allowable Subject Matter
Claims 2, 9, and 13 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063.  The examiner can normally be reached on Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652